        Case 1:19-cr-00690-KPF Document 55 Filed 05/08/20 Page 1 of 1




May 8, 2020

VIA ECF

Hon. Katherine Polk Failla
United States District Judge
                                                MEMO ENDORSED
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:   United States of America v. Christian Baez, 19 Cr. 690 (KPF)


Dear Judge Failla,

       I am counsel to defendant Christian Baez in the above-captioned case. I write
to respectfully request a modification of my client’s pretrial release status. Mr.
Baez’s current release conditions are home detention Monday through Saturday and
home incarceration on Sunday with electronic monitoring. I am requesting that the
conditions of home incarceration and detention, and electronic monitoring be
removed. The Government and Pretrial Services consent to this request. The reason
for this request is Mr. Baez’s recent job offer as a UPS driver, as well as his perfect
compliance with Pretrial over the past several months.

      Thank you for your attention to this matter.

                                              Very truly yours,



                                              Daniel A. McGuinness

Cc: All Counsel (via ECF)

 Application GRANTED.
                                              SO ORDERED.
 Dated:       May 8, 2020
              New York, New York


                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
